UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7186


JOHNNIE NELL JONES, JR., a/k/a Jonnie Nell Jones, Jr.,

                      Petitioner – Appellant,

          v.

COMMONWEALTH OF VIRGINIA; HAROLD W. CLARKE, Director,

                      Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00343-HEH-RCY)


Submitted:   November 19, 2015            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnnie Nell Jones, Jr., Appellant Pro Se. Kathleen Beatty
Martin, Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Johnnie       Nell     Jones,    Jr.,       seeks      to    appeal        the    district

court’s    order      accepting       the   recommendation           of     the    magistrate

judge and dismissing his 28 U.S.C. § 2254 (2012) petition.                                      The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28    U.S.C.        § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner      satisfies            this    standard       by

demonstrating         that     reasonable         jurists         would     find       that     the

district       court’s      assessment      of    the     constitutional               claims    is

debatable      or     wrong.     Slack      v.     McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Jones has not made the requisite showing.                          Accordingly, we deny

a   certificate       of     appealability        and     dismiss         the    appeal.         We

dispense       with    oral     argument         because      the     facts        and        legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3